Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2022

                                      No. 04-22-00235-CV

                                         Jim CRAVER,
                                            Appellant

                                                v.

                               FAITH LUTHERAN CHURCH,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 21-0912-CV-E
                        Honorable William D. Old III, Judge Presiding


                                         ORDER
        Because it appeared the notice of appeal was potentially untimely filed, we ordered
appellant to show cause in writing by May 19, 2022, why this appeal should not be dismissed for
lack of jurisdiction. Appellant responded with a reasonable explanation, stating that the appeal is
an ordinary appeal and that the notice of appeal was filed within 30 days after the judgment was
signed. See TEX. R. APP. P. 26.1. Accordingly, we deem the notice of appeal as timely filed and
retain the appeal on the docket of this court.

       It is ORDERED that the reporter’s record is due thirty days from the date of this order
and the appeal will proceed as an ordinary appeal.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court